Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 08/31/2021 has been entered. Pending claims 1-11, 13-25 are addressed below. The rejections of 06/02/2021 has been withdrawn in light of new references discovery presented below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “agricultural implement for placement of fluid in an agricultural field” in claim 10. The claim limitation uses a generic placeholder, “implement”, that is coupled with functional language “for placement of fluid in agricultural field”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, no specific disclosure in the Specification is found to associate with claim terms “agricultural implement” of claim 10. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, limitation reciting “at least one opening” in line 5, “a different number of openings” in lines 6-7, “a single opening” in line 11, “only two separate openings” in line 12 and “a plurality of openings” in line 19. It is unclear if “opening” and “openings” recited in these limitations are of the same or different structural components. As best understood, at least line 5, 6, 7, 11 and 12 are defining a same group of openings on the rotatable member but they are double inclusions of the various openings. Appropriate correction is required as it is not clear whether the “single opening” and “two separate openings” in lines 11-12 are additional to the “at least one opening” defined in line 5, and it is not clear whether “a plurality of openings” in line 19 is in addition/a different structure from the “at least one opening” in line 5. 

Claim 8 recites “ a single opening”. It is not clear if this is referring the same or different structure from the “at least one opening” in line 5 of claim 1. 
In claims 8 and 18, limitation reciting “wherein the rotatable member has a single opening…, a plurality of openings are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings exposed to the single opening” conflicts with recitation in lines 6-7 of independent claim 1 and lines 8-9 in claim 13, respectively, that states: “wherein as the rotatable member rotates over the fluid outlet, a different number of openings is in fluid communication with the fluid outlet”. The two limitations above directly conflict with each other. Since claim 8 includes all limitations of claims, 1, 5, 6, and claim 18 includes all limitation of claim 13, it is not clear how a rotatable member with a single opening can cause a different number of openings to be in fluid communication with the fluid outlet. It is not clear how the plurality of outlets that are collective the part of the “fluid outlet” communicates with itself. It is not clear if the different number of openings mentioned in line 6 of claim 1 refers to the same group of openings defined in claim 8 as “a plurality of openings disposed in the fluid outlet”. Claims 8 and 18 are indefinite. The claims are addressed as best understood. 

Line 16-17 of claim 1 recites “wherein the pivot is disposed on the nozzle so that a first portion of the rotatable member is over the nozzle, and a second portion of the rotatable member is disposed to a side of the nozzle”. It is unclear of the pivot and rotatable member can be over or at a side of itself, since both components are included as parts of the nozzle.
Claim 4 recites “the rotatable member comprises a cylinder that rotates around the nozzle”. Claim 6 recites “the second portion of the rotatable member extends beyond the side of the nozzle”. line 4 of claim 1 defines that the rotatable member is a part of the nozzle (the preamble). As claims 4 and 6 depends upon claim 1, It is unclear how the component of the nozzle, i.e. the rotatable member, can rotate around the nozzle assembly as a whole. Similarly, it is unclear how the nozzle component, i.e. the rotatable member, can extend beyond the nozzle assembly as a whole if the rotatable 
Similarly, claim 10 defines “a nozzle” in line 3 that comprises “a rotatable member” in line 7, and further in the claim, defines “wherein the rotatable member comprises a disc pivotably disposed on the nozzle through a pivot”, and “wherein the pivot is disposed on the nozzle so that a first portion of the rotatable member is over the nozzle”. As the rotatable member is part of the “nozzle”, the scope of the claim is unclear and indefinite as to how the rotatable member is disposed on itself, the nozzle. Appropriate correction is required. 
Similarly, claim 16 defines “wherein the rotatable member comprises a cylinder that rotates around the nozzle”. As the rotatable member is part of the “nozzle” (defined in line 5 of claim 13), the scope of the claim is unclear and indefinite as to how the rotatable member can rotate around itself, the nozzle. Appropriate correction is required. 
Similar to the issue in claim 16, claim 17 defines “the rotatable member comprises a disc pivotably disposed on the nozzle through a pivot”, and “a second portion of the fluid outlet is disposed to a side of the nozzle”. As the rotatable member and the fluid outlet are collective parts of the “nozzle”, the scope of the claim is unclear and indefinite as to how the rotatable member or the fluid outlet is disposed on itself, the nozzle. Appropriate correction is required.
Similar issue is presented in claim 19, where claim recites “a valve” (preamble) comprising “a selector” in line 4, and further in the claim defines “the selector is a second selector and comprises a disc pivotably disposed on the valve through a pivot” 

Claim 10 recites “an implement comprising: agricultural implement for placement of fluid in an agricultural field”. It is unclear if “agricultural implement” in line 2 is intended to encompass a different structure from “an implement” in the preamble or merely re-defining that “an implement” in the preamble in the preamble is intended for agricultural purposes, in line 2. 
Additionally, claim limitation “agricultural implement for placement of fluid in an agricultural field” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because a) it’s not clear if the “agricultural implement” in line 2 is the same structure as “an implement” defined in the preamble (if they are the same “implement”, then structural limitations regarding the nozzle, inlet, outlet, rotatable member need to be considered for the three prong test), b) the specification does not describe the structural components associated with the claim term “agricultural implement”, rendering the scope of the claim unclear and the corresponding structure of this claim term cannot be determined.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim 19 recites “the rotatable member” in lines 10, 16-17, and claims 22 and 24, as dependent of claim 19, also recite “the rotatable member”, all of which lacks proper 
In claim 19, limitation reciting “at least one opening” in line 5, “a different number of openings” in lines 6-7 and line 10, “a single opening” in line 11, “only two separate openings” in line 12. It is unclear if “opening” and “openings” recited in these limitations are of the same or different structural components. As best understood, at least line 5, 6, 7, 11 and 12 are defining a same group of openings on the selector but they are double inclusions of the various openings. Appropriate correction is required as it is not clear whether the “single opening” and “two separate openings” in lines 11-12 are additional to the “at least one opening” defined in line 5. 

	Due to the number of clarity issues in the claim limitations mentioned above, the claims are addressed as best understood. Listed claim(s) in the rejection title that is/are not specifically mentioned above are indefinite due to their dependencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Note 1: As best understood, it is noted that the current claim language “first rotatable member”, “second rotatable member”, and “third rotatable member” indicate alternative distinctive name of components and do not imply that there are more than one rotatable members being combined in the device. 

Claim(s) 1, 3-6, 13, 17, 19, 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balister (US 3094283).
Re claim 1, Balister discloses a nozzle (10, 14) comprising: 
a fluid inlet 12; a fluid outlet 13/13’; and 
a rotatable member 14 to rotate over the fluid outlet 13 to selectively expose the fluid outlet 13 to at least one opening 24 (see figs. 2-3) to provide fluid flow from the fluid outlet through the at least one opening (see fig. 2), 
wherein as the rotatable member 14 rotates over the fluid outlet 13, a different number of openings (at 24) is in fluid communication with the fluid outlet (see fig. 2), 
wherein one of: 
the rotatable member 14, 15 is a first rotatable member having a plurality of portions (one portion with a single opening 24, another portion with 2 adjacent openings 24, another portion on 14 with multiple adjacent openings; see figs. 2-3) that rotate over 
the rotatable member 14, 15 is a second rotatable member and comprises a disc (14 is a disc) pivotably disposed on the nozzle through a pivot 16, wherein the pivot is disposed on the nozzle so that a first portion 15 of the rotatable member is over the nozzle, and a second portion 20 of the rotatable member is disposed to a side of the nozzle (see figs. 1-3 of Balister); or 
the rotatable member is a third rotatable member (not applicable, see alternative rejection of claim 1 below) having a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet including only a first opening disposed over the fluid outlet for a first rotatable position, only the first opening and a second opening disposed over the fluid outlet for a second rotatable position, and only a third opening in addition to the first and second openings disposed over the fluid outlet for a third rotatable position.
	 
Re claim 3, Balister discloses the nozzle of claim 1, wherein the rotatable member is the first rotatable member 14.

Re claim 4, Balister discloses the nozzle of claim 3, wherein the rotatable member 14 comprises a cylinder (14 is a cylinder) that rotates around the nozzle (as best understood, 14 rotates around fluid outlet 13).

Re claim 5, Balister discloses the nozzle of claim 1, wherein the rotatable member is the second rotatable member (see rejection of claim 1).

Re claim 6, Balister discloses the nozzle of claim 5, wherein the pivot is disposed on the nozzle so that the first portion of the rotatable member is over the nozzle, and the second portion of the rotatable member extends beyond the side of the nozzle.

Re claim 13, Balister discloses a fluid applicator (structure shown in fig. 1) comprising: 
an agricultural implement (pipe attached above the elbow at upstream location of 12); 
at least one applicator arm (elbow connected to 12) for applying a fluid to an agricultural field, the at least one applicator arm is connected to the agricultural implement (see fig. 1); and 
a nozzle 10 and 14 coupled to and disposed at a discharge end 11 of the at least one applicator arm, the nozzle includes a fluid inlet 12, a fluid outlet 13, and a rotatable member 14, 15 to rotate over the fluid outlet 13 to selectively expose the fluid outlet 13 to at least one opening 24 to provide fluid flow from the fluid outlet through the opening 
wherein the agricultural implement is one of a planter, a sidedress bar, a cultivator, a plough, a sprayer, a spreader, or an irrigation implement (the structure cited can be used as a sprayer as fluid can be output via the openings 24; it is noted that the current claim language does not define any specific structure that distinguishes “agricultural implement” from a duct structure; intended use language such as “agricultural” and “for placement of fluid…” have limited patentable weight. Since there is a flow duct structure that supports inflow and outflow of fluid, this cited structure can perform the intended function).
		
Re claim 17, Balister discloses the fluid applicator of claim 13, wherein the rotatable member 14, 15 comprises a disc (14, 15 is a disc) pivotably disposed on the nozzle (addressed as “disposed on the fluid outlet”, as best understood due to 112 issues mentioned above) through a pivot 16, wherein the pivot is disposed on the nozzle so that a first portion 15 of the rotatable member is over the fluid outlet, and a second portion 14 of the fluid outlet is disposed to a side of the nozzle (addressed as best understood as “a second portion of the rotatable member is disposed to a side of the fluid outlet” due to the clarity issue mentioned in the 112 rejections above), wherein the rotatable member 14, 15 has a plurality of openings 24 and rotation of the rotatable member changes a number of openings (1 opening vs 2 openings) disposed over the fluid outlet 13.


wherein as the selector 14, 15 rotates over the fluid outlet 13, a different number of openings (1 opening vs 2 openings) is in fluid communication with the fluid outlet 13, 
wherein one of: 
the selector is a first selector having a plurality of portions (at each openings 24) that rotate over the fluid outlet 13 that provides fluid flow through only the portion or portions over the fluid outlet, and each portion of the rotatable member has a different number of openings from the other portions including a first portion (at the round opening 24) having only a single opening (the round opening 24) disposed over the fluid outlet for a first rotatable position (when the round opening overlap with 13) and a second portion having only two separate openings (the two crescent openings shown in fig. 1 and fig. 2) disposed over the fluid outlet 13 for a second rotatable position (shown in fig. 2), wherein the single opening is different than the two openings (see figs. 1-3); or 
the selector is a second selector 14, 15 and comprises a disc (14, 15 is a disc) pivotably disposed on the valve through a pivot 16, wherein the pivot is disposed on the nozzle so that a first portion 15 of the rotatable member is over the nozzle (addressed as best understood as “is over the fluid outlet” due to clarity issue presented in the 112 rejections above), and a second portion 14 of the rotatable member is disposed to a side of the nozzle (addressed as best of the fluid outlet” due to clarity issue presented in the 112 rejections above).

Re claim 21, Balister discloses the valve of claim 19, wherein the selector is the first selector (see rejection of claim 1).

Re claim 22, Balister discloses the valve of claim 21, wherein the rotatable member 14, 15 comprises a cylinder 15 that rotates around the valve.

Re claim 23, Balister discloses the valve of claim 19, wherein the selector is the second selector (see rejection of claim 1).

Re claim 24, Balister discloses the valve of claim 23, wherein the pivot 16 is disposed on the valve so that the first portion 15 of the selector is over the nozzle (addressed as best understood as “is over the fluid outlet” due to clarity issue presented in the 112 rejections above), and the second portion 14 of the rotatable member extends beyond the side of the valve (addressed as best understood as “beyond a side of the fluid outlet” due to clarity issue presented in the 112 rejections above).

Re claim 25, Balister discloses the nozzle of claim 1, further comprising: a first portion (upstream opening of 11) of a fluid line (fluid passage between 12 and 13’) in fluid communication with the fluid inlet, and a second portion (upstream opening of 13’; see fig. 2) of the fluid line in fluid communication with the fluid outlet (13’).

Claim(s) 1, 2, 5, 6, 7, 9, 13-16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 0356598).
Re claim 1, Moore discloses a nozzle (fig. 1) comprising: 
a fluid inlet A; a fluid outlet B; and 
a rotatable member K to rotate over the fluid outlet B to selectively expose the fluid outlet B to at least one opening L (see figs. 5-7) to provide fluid flow from the fluid outlet B through the at least one opening (see figs. 5-7), 
wherein as the rotatable member K rotates over the fluid outlet B, a different number of openings L is in fluid communication with the fluid outlet B (see figs. 5-7), 
wherein one of: 
the rotatable member is a first rotatable member (not applicable; see citation for the other two recited alternatives below) having a plurality of portions that rotate over the fluid outlet that provides fluid flow through only the portion or portions over the fluid outlet, and each portion of the rotatable member has a different number of openings from the other portions including a first portion having only a single opening disposed over the fluid outlet for a first rotatable position and a second portion having only two separate openings disposed over the fluid outlet for a second rotatable position, wherein the single opening is different than the two openings; 
the rotatable member K is a second rotatable member and comprises a disc (K is a disc) pivotably disposed on the nozzle through a pivot E (see page 1, lines 70-80), wherein the pivot is disposed on the nozzle so that a first portion (central opening L that engage with E) of the rotatable member is over the nozzle, and a second portion L (side 
the rotatable member K is a third rotatable member having a plurality of openings L and rotation of the rotatable member K changes a number of openings (1, 2, or 3 openings) disposed over the fluid outlet B including only a first opening (central opening L that aligns with E) disposed over the fluid outlet B for a first rotatable position (fig. 7), only the first opening (central opening L) and a second opening (side opening L that aligns with F; see fig. 6) disposed over the fluid outlet B for a second rotatable position (see fig. 6), and only a third opening (side opening L that aligns with D) in addition to the first (central opening L) and second openings (side opening L that aligns with F) disposed over the fluid outlet B for a third rotatable position (see fig. 5).
	As best understood, it is noted that the current claim language “first rotatable member”, “second rotatable member”, and “third rotatable member” indicate alternative distinctive name of components and do not imply that there are more than one rotatable members being combined in the device. 

Re claim 2, Moore discloses the nozzle of claim 1, wherein each opening has a same size to the other openings (all 3 L openings are shown as the same size).

Re claim 5, Moore discloses the nozzle of claim 1, wherein the rotatable member is the second rotatable member (see the rejection of claim 1 in view of Moore reference above).

of the fluid outlet” due to clarity issue presented in the 112 rejections above; see fig. 1).

Re claim 7, Moore discloses the nozzle of claim 6, wherein the rotatable member K has a plurality of openings L and rotation of the rotatable member K changes a number of openings disposed over the fluid outlet (see figs. 5- 7).

Re claim 9, Moore discloses the nozzle of claim 1, wherein the rotatable member is the third rotatable member (see the rejection of claim 1 in view of Moore reference above).

Re claim 13, Moore discloses a fluid applicator (fig. 1) comprising: 
an agricultural implement (portion of pipe A upstream to connection to portion B); 
at least one applicator arm (portion of pipe A disposed inside of B) for applying a fluid to an agricultural field, the at least one applicator arm is connected to the agricultural implement (see fig. 1); and 
a nozzle B and K coupled to and disposed at a discharge end (discharge end of A) of the at least one applicator arm, 

a rotatable member K to rotate over the fluid outlet (of B) to selectively expose the fluid outlet to at least one opening L to provide fluid flow from the fluid outlet through the opening, 
wherein as the rotatable member rotates over the fluid outlet, a different number of openings (1, 2 or 3 openings being exposed) is in fluid communication with the fluid outlet (of B), 
wherein the agricultural implement is one of a planter, a sidedress bar, a cultivator, a plough, a sprayer, a spreader, or an irrigation implement (the structure cited can be used as a sprayer as fluid can be output via the downstream opening of A; it is noted that the current claim language does not define any specific structure that distinguishes “agricultural implement” from a pipe structure; intended use language such as “agricultural” and “for placement of fluid…” have limited patentable weight. Since there is pipe structure that supports inflow and outflow of fluid, this cited structure can perform the intended function).

Re claim 14, Moore discloses the fluid applicator of claim 13, wherein each opening has a same size to the other openings (all 3 openings L are shown to have the same size).

Re claim 15, Moore discloses the fluid applicator of claim 14, wherein the rotatable member has a plurality of portions (portions where openings L are situated) 

Re claim 16, Moore discloses the fluid applicator of claim 15, wherein the rotatable member comprises a cylinder (structure K is a cylinder shape) that rotates around the nozzle (addressed as best understood as “around the fluid outlet” due to clarity issue presented in the 112 rejections above; see fig. 1).

Re claim 19, Moore discloses a valve (fig. 1) comprising: a fluid inlet A; a fluid outlet B; and a selector K to rotate over the fluid outlet to selectively expose the fluid outlet B to at least one opening L to provide fluid flow from the fluid outlet B through the opening, 
wherein as the selector K rotates over the fluid outlet, a different number of openings is in fluid communication with the fluid outlet (1, 2 or 3 openings; see figs. 5-7), 
wherein one of: the selector is a first selector having a plurality of portions (portions at and around L) that rotate over the fluid outlet B that provides fluid flow through only the portion or portions over the fluid outlet B, and each portion of the rotatable member has a different number of openings (central portion has 1 opening, outer portion has 2 openings) from the other portions including a first portion having only a single opening (central opening L) disposed over the fluid outlet B for a first rotatable position (see fig. 7) and a second portion (outer portion has 2 outer openings L) having 
the selector is a second selector K and comprises a disc (K is a disc; see fig. 1) pivotably disposed on the valve through a pivot L’ (located adjacent E), wherein the pivot is disposed on the nozzle (addressed as “disposed on the fluid outlet”, as best understood due to 112 issues mentioned above) so that a first portion (central portion with pivot L’; see fig. 1) of the rotatable member is over the nozzle (addressed as “over the fluid outlet”, as best understood due to 112 issues mentioned above), and a second portion M or H of the rotatable member is disposed to a side of the nozzle (addressed as “disposed to a side of the fluid outlet”, as best understood due to 112 issues mentioned above).

Re claim 20, Moore discloses the valve of claim 19, wherein each opening L (see fig. 2) has a same size to the other openings (all 3 openings L are shown to have the same size).

Claim(s) 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milijasevic (US 2009/0326480).
Re claim 10, Milijasevic discloses an implement 30 (fig. 3) comprising: 
agricultural implement 32 (shown as a pipe or hose capable of outputting liquid) for placement of fluid (via flow arrows 44, 46) in an agricultural field (claim language following “implement” is a recitation of intended use. Since there is a flow duct and valve 
a nozzle 38 (including duct portion annotated 36, plate 39, and passage 42; par. 69) disposed on the agricultural implement for applying fluid to the agricultural field, 
wherein the nozzle 38 comprises: 
a fluid inlet (opening on duct 36 upstream of openings 34; see fig. 3); 
a fluid outlet (34); and 
a rotatable member 39 to rotate over the fluid outlet 34 to selectively expose the fluid outlet 34 to a single opening 40 to provide fluid flow from the fluid outlet through the single opening 40 of the rotatable member, a plurality of openings 34 (34 shown in fig. 3 are a plurality of openings) are disposed in the fluid outlet, and rotation of the rotatable member 39 changes a number of openings of the fluid outlet that are exposed to the single opening of the rotatable member (see par. 72), wherein the rotatable member 39 comprises a disc (39 is shown as a disc; see figs. 3 and 6) pivotably disposed on the nozzle (as best understood as “pivotably disposed on the fluid outlet”, see the 112b rejection above) through a pivot 64 (par. 80-81; see fig. 6), wherein the pivot is disposed on the nozzle so that a first portion 40 of the rotatable member 39 is over the nozzle (“over the nozzle” is as best understood “over the fluid outlet; see 112b rejection above), and a second portion (other flat portions of 39 on a side/adjacent 40) of the rotatable member is disposed to a side of the nozzle (“a side of the nozzle” is best understood as “a side of the fluid outlet” until further clarification; see the 112b rejection above).

sprayer, a spreader, or an irrigation implement (the structure cited can be used as a sprayer as fluid is output via arrow 46; see par. 71; it is noted that the current claim language does not define any specific structure that distinguishes “agricultural implement” from a duct and valve nozzle structure; intended use language such as “agricultural” and “for placement of fluid…” have limited patentable weight. Since there is a flow duct and valve nozzle structures that support inflow and outflow of fluid, this cited structure can perform the intended function).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 0356598) in view of Milijasevic (US 2009/0326480).
Re claim 8, Moore discloses the nozzle of claim 6, but fails to teach the rotatable member has a single opening over a portion of a surface on the rotatable member, a plurality of openings are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings exposed to the single opening.
Milijasevic discloses a flow control device 10 in the same field of fluid  handling structures, wherein the rotatable member 39 shown in fig. 3 has a single opening 40 over a portion of a surface on the rotatable member 39. A plurality of openings 34 are disposed on the fluid outlet, and rotation of the rotatable member changes a number of openings 34 exposed to the single opening (see figs. 3 and 5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Milijasevic to substitute a rotatable member with multi-openings with a rotatable member with a single large opening for variation of the fluid outlet exposure. The substitution of one known element (rotatable plate K with multiple openings for variable exposure of multiple fluid outlet) as taught by Moore with another (rotatable plate with a single large opening for variable exposure of multiple fluid outlet) as taught by Milijasevic would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of rotatable member would have yielded predictable results, namely, exposing more or less fluid outlet openings to achieved desired discharge flow. 


Milijasevic discloses a flow control device 10 in the same field of fluid  handling structures, wherein the rotatable member 39 shown in fig. 3 has a single opening 40 over a portion of a surface on the rotatable member 39. A plurality of openings 34 are disposed on the fluid outlet, and rotation of the rotatable member changes a number of openings 34 exposed to the single opening (see figs. 3 and 5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Milijasevic to substitute a rotatable member with multi-openings with a rotatable member with a single large opening for variation of the fluid outlet exposure. The substitution of one known element (rotatable plate K with multiple openings for variable exposure of multiple fluid outlet) as taught by Moore with another (rotatable plate with a single large opening for variable exposure of multiple fluid outlet) as taught by Milijasevic would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of rotatable member would have yielded predictable results, namely, exposing more or less fluid outlet openings to achieved desired discharge flow. 

Claims, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 0356598) in view of Wightman (US 20020029577).

Re claim 15, Moore discloses the fluid applicator of claim 14, wherein Moore teaches the rotatable member has a plurality of portions (a central portion with central opening L, and a radially outer portion with two outer openings L; see fig. 2) that rotate over the fluid outlet (of B) that provides fluid flow through only the portion (at L, shown in fig. 7) or portions (portion with two outer openings L) over the fluid outlet (of B), and each portion has a different number of openings (1 opening L versus 2 openings L) from the other portion.
	Moore does not teach the rotatable member having more than two portions with a different number of openings as indicated in limitation “each portion has a different number of openings from the other portions” (emphasis added).
	However, Wightman teaches a flow adjustment valve (fig. 15), in the same field of fluid handling valving structures, that includes a fluid outlet 62 associated with a rotatable member 64 wherein the rotatable member 64 includes more than two portions. Each of the portions on 64 has a different number of openings from the other portions:  one portion of 64 has one opening 66, another adjacent portion of 64 has two openings 66, and a third portion of 64 that has 4 openings 66. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Wightman to substitute the rotatable member and fluid outlet structure taught by Moore, with the rotatable member and fluid outlet structure taught by 

 Re claim 16, Moore, as modified in view of Wightman, teaches the fluid applicator of claim 15, wherein the rotatable member comprises a cylinder that rotates around the nozzle (addressed as best understood as “around the fluid outlet” due to clarity issue presented in the 112 rejections above; see fig. 15 of Wightman, rotatable member 64 is a cylinder that has outer portions rotates around the fluid outlet 62).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752